Citation Nr: 0327250	
Decision Date: 10/10/03    Archive Date: 10/20/03	

DOCKET NO.  02-12 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied the benefit sought on 
appeal.  The veteran, who had active service from June 1962 
to December 1966, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  Notwithstanding the efforts 
undertaken to prepare this claim for appellate review, the 
Board finds that a remand is in order.  The Board will remand 
the claim to ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the VCAA.  

In this case, while the VCAA became law in November 2000 and 
the veteran filed his claim for service connection in April 
2001, the record on appeal does not reflect that the veteran 
has been informed of the information or evidence necessary to 
substantiate his claim, as well as the evidence the VA would 
seek to provide and which evidence the veteran was to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the failure by the BVA to 
enforce compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) for the VA to inform a claimant of information or 
evidence necessary to substantiate a claim, as well as to 
inform the claimant of which evidence the VA will seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  Given the guidance from the Court, this 
procedural error must be addressed prior to final appellate 
review.  

The Board does acknowledge that in this case it is possible 
that ultimately the RO may not be required to provide 
assistance to the veteran if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (2).  Nevertheless, while 
assistance may not be mandated, notice of the provisions of 
the VCAA must be provided to the veteran, particularly notice 
of the information or evidence necessary to substantiate his 
claim.  For instance, the RO denied the veteran's claim on 
the basis that the veteran did not have the required service 
in Vietnam and that there was no evidence of exposure to 
herbicides in any other period of service.  The RO concluded 
that there was no basis in the available evidence of record 
to establish service connection for diabetes mellitus, type 
II associated with herbicide exposure.  In this regard, the 
Board notes that a veteran who served on active duty in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed to a herbicide agent unless affirmative 
evidence establishes that the veteran was not exposed to any 
such agent during service.  38 U.S.C.A. § 1116(f) (West 
2002).  Thus, service connection may be presumed for 
residuals of exposure to Agent Orange by showing two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2002).  Second, 
the veteran must be diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e) which includes 
diabetes mellitus, type II.  However, even if an appellant is 
found not entitled to a regulatory presumption of service 
connection, the claim must still be reviewed to determine if 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation).  The veteran must be provided with notice 
of the information and evidence necessary to substantiate his 
claim on all applicable legal bases. 

Also, the Board notes that there are no service records that 
show the veteran's units/ships of assignment during service 
or his ratings or military occupational specialties while 
with those units/ships.  Such records would be useful in 
demonstrating the possibility of the veteran's service in 
Vietnam, despite the lack of any award or decoration 
reflecting service in Vietnam, such as a Vietnam Service 
Medal.  As such, the Board believes the veteran's personnel 
records should be obtained.

For these reasons, the Board is constrained to remand the 
claim for compliance with the notice and duty to assist 
provisions contained in the VCAA and to ensure the veteran 
has had full due process of law.  

Finally, the Board also notes and acknowledges that in a 
decision promulgated on September 23, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs. No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b) (1) as inconsistent with 
38 U.S.C.A. § 5103(b) (1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in 38 C.F.R. § 3.159(b) (1) to respond to the 
VCAA notice is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Since this case is being 
returned to the RO in order to inform the veteran of the 
information or evidence necessary to substantiate his claim 
and which evidence the VA would seek to provide and which 
evidence the veteran was to provide, the RO will be able to 
provide notice consistent with this recent Federal Circuit 
Court case.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran for obtaining evidence in support 
of his claim.  The RO should ensure that 
all VCAA notice obligations have been 
satisfied in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs. 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A, and any 
other applicable legal precedent.  

2.  In addition to notifying the veteran 
of the type of evidence necessary to 
establish service connection for type II 
diabetes mellitus based on exposure to 
Agent Orange, the RO should notify the 
veteran of the evidence necessary to 
establish service connection for type II 
diabetes mellitus on a direct basis and 
on a presumptive basis (within one year 
of separation from service).  

3.  The RO should obtain and associate 
with the claims file personnel records 
pertaining to the veteran that show his 
units/ships of assignment during service 
and his ratings or military occupational 
specialties while with those units/ships.  
Any available records pertaining to 
temporary duty assignments (TDY) and 
authorized absences (leave) should also 
be requested.

The case should again be reviewed by the RO on the basis of 
the additional evidence.  If the benefit sought is not 
granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


